

115 S481 IS: Thompson Divide Withdrawal and Protection Act of 2017
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 481IN THE SENATE OF THE UNITED STATESMarch 1, 2017Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the withdrawal and protection of certain Federal land in the State of Colorado, and
			 for other purposes.
	
		1.Short
 titleThis Act may be cited as the Thompson Divide Withdrawal and Protection Act of 2017.
		2.Findings and purposes
 (a)FindingsCongress finds that— (1)the Thompson Divide in western Colorado provides rural character, a robust agriculture-based economy, and outstanding recreational and sporting opportunities to the public;
 (2)the Thompson Divide— (A)provides important spring and summer grazing land for historical ranching operations; and
 (B)was described by President Theodore Roosevelt as a great, wild country; (3)the Interior Board of Land Appeals has determined that certain mineral leases previously issued within the Thompson Divide are legally deficient;
 (4)the remedy to the deficiencies described in paragraph (3) may result in protracted legal action and uncertainty for surrounding communities and industry; and
 (5)the communities affected by the leases have requested a solution that— (A)addresses the leasing controversy; and
 (B)provides long-term certainty for management of Federal land within the Thompson Divide and the surrounding landscape.
 (b)PurposesThe purposes of this Act are— (1)to provide for the cancellation of certain Federal mineral leases in the Thompson Divide;
 (2)subject to valid existing rights, to withdraw certain Federal land in the Thompson Divide area from future mineral and other disposal laws; and
 (3)to provide a market-based form of reimbursement for cancelled leases. 3.DefinitionsIn this Act:
 (1)North thompson divide leaseThe term North Thompson Divide Lease means each of the Federal mineral leases numbered COC 66706, COC 66707, COC 66708, COC 66709, COC 66710, COC 66711, and COC 66712.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)South thompson divide leaseThe term South Thompson Divide Lease means each of the Federal mineral leases numbered COC 66701, COC 66687, COC 66688, COC 66689, COC 66690, COC 66691, COC 66692, COC 66693, COC 66694, COC 66695, COC 66696, COC 66697, COC 66698, COC 66699, COC 66700, COC 66702, COC 66908, and COC 66909.
 (4)StateThe term State means the State of Colorado. (5)Thompson divide mapThe term Thompson Divide map means the map entitled Greater Thompson Divide Area Map and dated September 22, 2016.
 (6)Thompson divide withdrawal and protection areaThe term Thompson Divide Withdrawal and Protection Area means the Federal land and minerals at Thompson Divide and adjacent areas in Gunnison County, Colorado, as generally depicted on the Thompson Divide map as the Thompson Divide Withdrawal and Protection Area.
			(7)Wolf creek storage field development rights
 (A)In generalThe term Wolf Creek Storage Field development rights means the development rights for each of the Federal mineral leases numbered COC 007496, COC 007497, COC 007498, COC 007499, COC 007500, COC 007538, COC 008128, COC 015373, COC 0128018, COC 051645, and COC 051646, and generally depicted on the Thompson Divide map as Wolf Creek Storage Agreement.
 (B)ExclusionsThe term Wolf Creek Storage Field development rights does not include any storage rights or related activities within the area described in subparagraph (A).
				4.Thompson Divide Withdrawal and Protection Area
 (a)WithdrawalSubject to valid existing rights, the Thompson Divide Withdrawal and Protection Area is withdrawn from all forms of—
 (1)entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)SurveysThe exact acreage and legal description of the Thompson Divide Withdrawal and Protection Area shall be determined by surveys approved by the Secretary, in consultation with the Secretary of Agriculture.
			5.North Thompson Divide Lease exchange
 (a)In generalExcept as provided in subsection (b), in exchange for the relinquishment by a leaseholder of all North Thompson Divide Leases of the leaseholder, the Secretary may issue to the leaseholder credits for bid, royalty, or rental payments due under Federal oil and gas leases on Federal land in the State.
 (b)ExceptionIf a North Thompson Divide Lease has been cancelled by the Secretary before the date of enactment of this Act and the holder of the cancelled lease has been compensated for the cancelled lease, the Secretary may not issue credits for bid, royalty, or rental payments for the cancelled lease under subsection (a).
			(c)Amount of credit
 (1)In generalThe amount of the credits issued to a holder of any North Thompson Divide Leases relinquished under subsection (a) shall—
 (A)be equal to the sum of—
 (i)the amount of the bonus bids paid for the applicable North Thompson Divide Leases; (ii)the amount of any rental paid for the applicable North Thompson Divide Leases as of the date on which the holder of the applicable North Thompson Divide Leases notifies the Secretary of the decision to relinquish the applicable North Thompson Divide Leases; and
 (iii)the amount of any expenses incurred by the holder of the applicable North Thompson Divide Leases in the preparation of drilling permits, sundry notices, or other related submissions in furtherance of the development of the applicable North Thompson Divide Leases as of July 29, 2016, including any expenses related to the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)require the approval of the Secretary. (2)ExclusionThe amount of a credit issued under subsection (a) shall not include any expenses paid by the holder of a North Thompson Divide Lease for legal fees or related expenses for legal work with respect to a North Thompson Divide Lease.
 (d)CancellationThe North Thompson Divide Leases, on relinquishment and without further action by the Secretary, shall—
 (1)be permanently cancelled; and (2)not be reissued.
				(e)Conditions
 (1)Applicable lawExcept as otherwise provided in this section, the exchange under this section shall be conducted in accordance with—
 (A)this Act; and (B)other applicable laws (including regulations).
 (2)Acceptance of creditsThe Secretary shall accept credits issued under subsection (a) in the same manner as cash for the payments described in that subsection.
 (3)ApplicabilityThe use of the credits issued under subsection (a) shall be subject to the laws (including regulations) applicable to the payments described in that subsection, to the extent the laws are consistent with this section.
 (4)Treatment of creditsAll amounts in the form of credits issued under subsection (a) accepted by the Secretary shall be considered to be amounts received for the purposes of—
 (A)section 35 of the Mineral Leasing Act (30 U.S.C. 191); and
 (B)section 20 of the Geothermal Steam Act of 1970 (30 U.S.C. 1019).
					6.South Thompson Divide Lease exchange
 (a)In generalExcept as provided in subsection (b), in exchange for the relinquishment by a leaseholder of all South Thompson Divide Leases of the leaseholder, the Secretary may issue to the leaseholder credits for bid, royalty, or rental payments due under Federal oil and gas leases on Federal land in the State.
 (b)ExceptionIf a South Thompson Divide Lease has been cancelled by the Secretary before the date of enactment of this Act and the holder of the cancelled lease has been compensated for the cancelled lease, the Secretary may not issue credits for bid, royalty, or rental payments for the cancelled lease under subsection (a).
			(c)Amount of credit
 (1)In generalThe amount of the credits issued to the holder of any South Thompson Divide Leases relinquished under subsection (a) shall—
 (A)be equal to the sum of—
 (i)the amount of the bonus bids paid for the applicable South Thompson Divide Leases; (ii)the amount of any rental paid for the applicable South Thompson Divide Leases as of the date on which the holder of the applicable South Thompson Divide Leases notifies the Secretary of the decision to relinquish the applicable South Thompson Divide Leases;
 (iii)the amount of any expenses incurred by the holder of the applicable South Thompson Divide Leases in the preparation of drilling permits, sundry notices, or other related submissions in furtherance of the development of the applicable South Thompson Divide Leases as of July 29, 2016, including any expenses related to the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (iv)the amount of any expenses incurred by the holder of the applicable South Thompson Divide Leases in the purchasing of rights and the preparation of drilling permits, sundry notices, or other related submissions in furtherance of the development of the Wolf Creek Storage Field development rights; and
 (B)require the approval of the Secretary. (2)ExclusionThe amount of a credit issued under subsection (a) shall not include any expenses paid by the holder of a South Thompson Divide Lease for legal fees or related expenses for legal work with respect to a South Thompson Divide Lease.
 (d)CancellationThe South Thompson Divide Leases, on relinquishment and without further action by the Secretary, shall—
 (1)be permanently cancelled; and (2)not be reissued.
				(e)Conditions
 (1)Applicable lawExcept as otherwise provided in this section, the exchange under this section shall be conducted in accordance with—
 (A)this Act; and (B)other applicable laws (including regulations).
 (2)Acceptance of creditsThe Secretary shall accept credits issued under subsection (a) in the same manner as cash for the payments described in that subsection.
 (3)ApplicabilityThe use of the credits issued under subsection (a) shall be subject to the laws (including regulations) applicable to the payments described in that subsection, to the extent the laws are consistent with this section.
 (4)Treatment of creditsAll amounts in the form of credits issued under subsection (a) accepted by the Secretary shall be considered to be amounts received for the purposes of—
 (A)section 35 of the Mineral Leasing Act (30 U.S.C. 191); and
 (B)section 20 of the Geothermal Steam Act of 1970 (30 U.S.C. 1019).
					(f)Wolf creek storage field development rights
 (1)Conveyance to secretaryAs a condition precedent to the relinquishment of the South Thompson Divide Leases, a leaseholder shall permanently relinquish, transfer, and otherwise convey to the Secretary, in a form acceptable to the Secretary, all Wolf Creek Storage Field development rights of the leaseholder.
 (2)Limitation of transferAny interest acquired by the Secretary under paragraph (1) shall be held in perpetuity and not transferred, reissued, or otherwise used for mineral extraction.
				7.Methane leasing in the Lower North Fork Valley
 (a)InventoryNot later than 1 year after the date of enactment of this Act, the Secretary shall complete, or shall collaborate with agencies of the State or with institutions of higher education in the State to complete, an inventory of all significant emissions of methane in the North Fork Valley, Colorado, including methane emissions from active, inactive, and abandoned coal mines.
			(b)Leasing program
 (1)In generalNot later than 1 year after the date of completion of the inventory required under subsection (a), the Secretary shall carry out, to the extent permissible under applicable law, a program to offer for lease Federal methane from active, inactive, and abandoned coal mines, subject to valid existing rights.
 (2)ConditionsThe program carried out under paragraph (1) shall— (A)only include methane that can be collected and transported in a manner that does not—
 (i)endanger the safety of coal mine workers; or (ii)unreasonably interfere with ongoing operations at coal mines; and
 (B)provide for the owners or operators of mines with leases that overlap potential methane leases under the program carried out under paragraph (1) to elect to remove the areas from potential methane leasing under the program if the owners or operators determine that the conditions described in subparagraph (A) are not met.
					(c)Coal mine methane electrical power generation demonstration program
 (1)In generalNot later than 2 years after the date of completion of the inventory required under subsection (a), the Secretary shall enter into discussions with the eligible entities described in paragraph (2) to develop a program to facilitate the sale and delivery of methane that is subject to subsection (b), but which has not been leased under that subsection, to one or more of the eligible entities to demonstrate the feasibility, cost-effectiveness, and environmental benefits of producing electrical power from methane from coal mines.
 (2)Description of eligible entityAn eligible entity referred to in paragraph (1) is a rural electric utility, energy cooperative, or municipal utility with service area boundaries within 100 miles of Paonia, Colorado.
 (3)Establishment of pricingIn facilitating the delivery of methane under paragraph (1), the Secretary shall establish pricing for the sale and delivery of methane that is sufficient to reimburse all costs to the Secretary for the implementation and management of the demonstration program developed under that paragraph.
 (4)ContractsThe Secretary may contract with the State or one or more institutions of higher education in the State to provide services to the eligible entities described in paragraph (2) to facilitate the program developed under paragraph (1), with all related costs to be included in the pricing established under paragraph (3).
 8.EffectUnless expressly provided in this Act, nothing in this Act— (1)expands, diminishes, or impairs any valid existing mineral leases, mineral interest, or other property rights wholly or partially within the Thompson Divide Withdrawal and Protection Area, including access to the leases, rights, or land in accordance with applicable Federal, State, and local laws (including regulations);
 (2)prevents the capture of methane from active, inactive, or abandoned coal mines covered by this Act, in accordance with applicable law; or
 (3)prevents access to, or the development of, any new or existing coal mine or lease in Delta or Gunnison County, Colorado.